MEMORANDUM **
Robert Comito appeals; the 115-month sentence imposed following his guilty plea *27conviction for conspiracy and wire fraud, in violation of 18 U.S.C. §§ 371 and 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), and because we do, we need not review the issues concerning compliance with Federal Rule of Criminal Procedure 32(i)(3)(B) or whether Comito waived his challenge to an enhancement for his role in the offense.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *27courts of this circuit except as provided by 9th Cir. R. 36-3.